PER CURIAM.
In this direct criminal appeal, appellant challenges both his convictions and his sentences. We conclude that the challenge to the convictions lacks merit. Accordingly, we affirm the convictions without further discussion. However, because it appears from the *407face of the record that three convictions scored under “prior record” for purposes of computing the guidelines scoresheet were pending before this court on direct appeal at the time of sentencing, we vacate appellant’s sentences and remand to the trial court for resentencing using a recalculated scoresheet which omits those three convictions. See Peterson v. State, 651 So.2d 781 (Fla. 4th DCA), review granted, 658 So.2d 992 (Fla.1995).
CONVICTIONS AFFIRMED; SENTENCES VACATED; and CASE REMANDED, with directions.
WOLF, WEBSTER and VAN NORTWICK, JJ., concur.